FILED
                             NOT FOR PUBLICATION                               FEB 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTHUR CHARLES GALLEGOS,                         No. 10-15322

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01877-MHM

  v.
                                                 MEMORANDUM *
STATE OF ARIZONA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Mary H. Murguia, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Arthur Charles Gallegos appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging a Second Amendment claim

arising out of the the Arizona Court of Appeals’s denial of his request as a




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
convicted felon to restore his right to bear arms. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the dismissal of an action under the Rooker-

Feldman doctrine, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003), and for an

abuse of discretion the denial of a motion for leave to amend, Chodos v. West

Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002). We affirm.

      The district court properly dismissed Gallegos’s action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because it amounted to a

forbidden “de facto appeal” of a state court judgment and raised a constitutional

claim that was “inextricably intertwined” with that state court judgment. See Noel,

341 F.3d at 1163-65; see also Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

U.S. 280, 284 (2005) (Rooker-Feldman bars “state-court losers complaining of

injuries caused by state-court judgments rendered before the district court

proceedings commenced” from asking federal courts to review those judgments).

      The district court did not abuse its discretion in denying Gallegos leave to

file a second amended complaint because, even if Gallegos could explain how his

proposed amended complaint differed from his operative complaint, amendment

would have been futile. See Chodos, 292 F.3d at 1003 (dismissal without leave to

amend is proper where the complaint cannot be saved by any amendment); see also

Thinket Ink Info Res., Inc. v. Sun Microsystems, Inc., 368 F.3d 1053, 1061 (9th Cir.


                                          2                                    10-15322
2004) (discretion to deny leave to amend is “particularly broad” where plaintiff has

previously filed an amended complaint).

      Gallegos’s contentions regarding the alleged violations of his rights in

various state court criminal, habeas, and special actions are unpersuasive.

      Gallegos’s motion for relief with respect to a pending special action in

Arizona state court is denied.

      AFFIRMED.




                                          3                                      10-15322